
	
		I
		111th CONGRESS
		1st Session
		H. R. 2310
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Larsen of
			 Washington (for himself, Mr.
			 Kirk, Mrs. Davis of
			 California, and Mr.
			 Israel) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize assistance to small- and medium-sized
		  businesses to promote exports to the People’s Republic of China, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the United States-China Market
			 Engagement and Export Promotion Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					TITLE I—Programs of the Department of Commerce
					Sec. 101. Grants to States to establish and operate offices to
				promote exports to China.
					Sec. 102. Program to establish China market advocate positions
				in United States Export Assistance Centers.
					Sec. 103. Assistance to small- and medium-sized businesses for
				trade missions to China.
					Sec. 104. Plan to consolidate fees for Gold Key matching
				services in China.
					TITLE II—Programs of the Small Business
				Administration
					Sec. 201. Trade outreach at the Office of International Trade
				of the Small Business Administration.
					Sec. 202. Grants for Chinese business education
				programs.
				
			IPrograms of the
			 Department of Commerce
			101.Grants to States
			 to establish and operate offices to promote exports to China
				(a)GrantsThe
			 Secretary of Commerce, acting through the Assistant Secretary for Trade
			 Promotion and Director of the United States and Foreign Commercial Service,
			 shall provide grants to States to establish and operate State offices in the
			 People's Republic of China to provide assistance to United States exporters for
			 the promotion of exports to China, with a particular focus on establishment of
			 offices in locations in addition to Beijing and Shanghai.
				(b)AmountThe amount of a grant under subsection (a)
			 shall not exceed 33 percent of the total costs to establish and operate a State
			 office described in such subsection.
				(c)RegulationsNot
			 later than 270 days after the date of the enactment of this Act, the Secretary
			 of Commerce shall promulgate such regulations as may be necessary to carry out
			 this section.
				(d)DefinitionsIn
			 this section:
					(1)StateThe
			 term State has the meaning given the term in section 2301(j)(5) of
			 the Export Enhancement Act of 1988 (15 U.S.C. 4721(j)(5)).
					(2)United States
			 exporterThe term United States exporter has the
			 meaning given the term in section 2301(j)(3) of the Export Enhancement Act of
			 1988 (15 U.S.C. 4721(j)(3)).
					(e)Authorization of
			 appropriations
					(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 of Commerce $10,000,000 for each of the fiscal years 2010 through 2014 to carry
			 out this section.
					(2)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under paragraph
			 (1) shall remain available until expended.
					102.Program to
			 establish China market advocate positions in United States Export Assistance
			 Centers
				(a)Program
			 authorizedThe Secretary of
			 Commerce, in the Secretary's role as chairperson of the Trade Promotion
			 Coordinating Committee, shall establish a program to provide comprehensive
			 assistance to small- and medium-sized businesses in the United States for
			 purposes of facilitating exports to China.
				(b)China market
			 advocates
					(1)Positions
			 authorized
						(A)In
			 generalThe Secretary of Commerce shall create not fewer than 50
			 China market advocate positions in United States Export Assistance
			 Centers.
						(B)Appointment and
			 trainingThe China market advocates authorized under subparagraph
			 (A) shall be appointed by the Secretary from among individuals with expertise
			 in matters relating to trade with China and shall receive the training
			 authorized under paragraph (2).
						(C)Rate of
			 payChina market advocates shall be paid at a rate equal to the
			 rate of basic pay for grades GS–10 through GS–13 of the General Schedule under
			 section 5332 of title 5, United States Code.
						(D)Geographic
			 distributionTo the maximum extent practicable, China market
			 advocates shall be assigned to United States Export Assistance Centers in a
			 manner that achieves an equitable geographic distribution of China market
			 advocates among United States Export Assistance Centers.
						(2)Training
			 authorizedThe Secretary
			 shall provide training to China market advocates in the business culture of
			 China, the market of China, and the evolving political, cultural, and economic
			 environment in China.
					(c)Services provided
			 by advocatesChina market advocates authorized under subsection
			 (b) shall provide comprehensive assistance to small- and medium-sized
			 businesses in the United States for purposes of facilitating exports of United
			 States goods to China. Such assistance may include—
					(1)assistance to find
			 and utilize Federal and private resources to facilitate entering into the
			 market of China;
					(2)continuous direct
			 and personal contact with businesses that have entered the market of
			 China;
					(3)assistance to resolve disputes with the
			 Government of the United States or China relating to intellectual property
			 rights violations, export restrictions, and additional trade barriers;
			 and
					(4)to the extent
			 practicable, locating and recruiting businesses to enter the market of
			 China.
					(d)Advertising of
			 programThe Secretary of
			 Commerce shall make available to the public through advertising and other
			 appropriate methods information about services offered by China market
			 advocates under the program authorized under subsection (a).
				(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce to carry out this
			 section $15,000,000 for each of the fiscal years 2010 through 2014, of
			 which—
					(1)$5,000,000 are
			 authorized to be appropriated to carry out subsection (b)(2); and
					(2)$2,000,000 are
			 authorized to be appropriated to carry out subsection (d).
					103.Assistance to
			 small- and medium-sized businesses for trade missions to China
				(a)Assistance
			 authorizedThe Secretary of
			 Commerce, in the Secretary's role as chairperson of the Trade Promotion
			 Coordinating Committee, shall provide assistance through United States Export
			 Assistance Centers to eligible small- and medium-sized businesses in the United
			 States for business-related expenses for trade missions to China.
				(b)Selection
			 processThe Secretary of Commerce shall—
					(1)develop a
			 transparent and competitive scoring system for selection of small- and
			 medium-sized businesses to receive assistance authorized under subsection (a)
			 that focuses on the feasibility of exporting goods and services to China;
			 and
					(2)develop specific
			 criteria for a definition of business-related expenses, as the
			 term is used in subsection (a), that is compatible with best business
			 practices.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Commerce $2,000,000 for each of the fiscal years 2010 through 2014
			 to carry out this section.
				104.Plan to
			 consolidate fees for Gold Key matching services in China
				(a)Plan
			 requiredAs soon as is
			 practicable after the date of the enactment of this Act, the Secretary of
			 Commerce, acting through the Assistant Secretary for Trade Promotion and
			 Director of the United States and Foreign Commercial Service, shall submit to
			 Congress a plan to consolidate fees charged by the Department of Commerce for
			 Gold Key matching services provided to small- and medium-sized businesses that
			 export goods or services produced in the United States to more than one market
			 in China.
				(b)Gold Key
			 matching services definedIn this section, the term Gold
			 Key matching services means the Gold Key Service program of the
			 Department of Commerce and includes—
					(1)the arrangement of
			 business meetings with pre-screened contacts, representatives, distributors,
			 professional associations, government contacts, or licensing or joint venture
			 partners in a foreign country;
					(2)customized market
			 and industry briefings with trade specialists of the Department of
			 Commerce;
					(3)timely and
			 relevant market research;
					(4)appointments with
			 prospective trade partners in key industry sectors;
					(5)post-meeting
			 debriefing with trade specialists of the Department of Commerce and assistance
			 in developing appropriate follow-up strategies; and
					(6)assistance with
			 travel, accommodations, interpreter service, and clerical support.
					IIPrograms of the
			 Small Business Administration
			201.Trade outreach
			 at the Office of International Trade of the Small Business
			 AdministrationSection 22 of
			 the Small Business Act (15 U.S.C. 649) is amended by adding at the end the
			 following new subsections:
				
					(h)Promotion of
				exports to ChinaThe Office shall provide strategic guidance to
				small business concerns with respect to exporting goods and services to
				China.
					(i)Director of
				China Program Grants
						(1)In
				generalThere shall be in the Office a Director of China Program
				Grants (in this subsection referred to as the Director).
						(2)AppointmentThe
				Director shall be appointed by the Administrator and shall be an individual
				with demonstrated successful experience in matters relating to international
				trade and administering government contracts.
						(3)Rate of
				payThe Director shall be paid at a rate equal to or greater than
				the rate of basic pay for grade GS–14 of the General Schedule under section
				5332 of title 5, United States Code.
						(4)DutiesThe Director shall be responsible for
				administering the grant program authorized under section 202 of the
				United States-China Market Engagement and
				Export Promotion Act (relating to Chinese business education
				programs) and any other similar or related program of the
				Office.
						.
			202.Grants for
			 Chinese business education programs
				(a)Grants
			 authorizedThe Administrator of the Small Business
			 Administration, acting through the Director of China Program Grants in the
			 Office of International Trade, shall make grants to institutions of higher
			 education, or combinations of such institutions, to pay the Federal share of
			 the cost of planning, establishing, and operating education programs described
			 in subsection (b) to—
					(1)develop and enhance student skills,
			 awareness, and expertise relating to business in China; and
					(2)prepare students
			 to promote the competitiveness of and opportunities for United States small
			 business concerns in China.
					(b)Education
			 programs describedEducation programs described in this
			 subsection are academic programs of study relating to business in China,
			 including undergraduate and graduate level degrees, courses, or seminars
			 on—
					(1)the economy of China;
					(2)trade and commerce
			 in China;
					(3)new and expanding export opportunities for
			 United States small business concerns in China; and
					(4)the economic, commerce, and trade relations
			 between the United States and China.
					(c)ApplicationA
			 small business concern desiring a grant under this section shall submit an
			 application at such time, in such manner, and containing such information as
			 the Director of China Program Grants may require.
				(d)Duration of
			 grantsA grant under this section shall be for an initial period
			 not to exceed 2 years. The Director of China Program Grants may renew such
			 grant for additional 2-year periods.
				(e)Federal
			 share
					(1)Federal
			 shareThe Federal share of the cost of an education program
			 described in subsection (b) shall not exceed 50 percent of the cost of such
			 program.
					(2)Non-Federal
			 shareThe non-Federal share
			 of the cost of an education program described in subsection (b) may be provided
			 either in cash or in-kind.
					(f)DefinitionIn
			 this section, the term institution of higher education has the
			 meaning given the term in section 101 of the Higher Education Act of 1965 (20
			 U.S.C. 1001).
				
